Citation Nr: 0420694	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-18 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Propriety of a noncompensable evaluation assigned to an 
original grant of service connection for bilateral hearing 
loss, effective January 28, 2002.

2.  Entitlement to service connection for numbness of the 
right thumb, claimed as a residual of a laceration injury of 
the right wrist.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for numbness of the right 
thumb (claimed as a residuals of a laceration injury of the 
right wrist).  Also on appeal is an August 2003 rating 
decision which, inter alia, granted the veteran service 
connection and a noncompensable evaluation for bilateral 
hearing loss, effective January 28, 2002 (the date on which 
the veteran filed his original claim for VA compensation for 
hearing loss).  As the claim is based on an appeal of an 
initial noncompensable rating, consideration must be given 
regarding whether the case warrants the assignment of 
separate ratings for service-connected hearing loss for 
separate periods of time, from January 28, 2002, to the 
present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

On his VA Form 9 dated in March 2004, the veteran presented 
statements that might be construed as a claim for an award of 
a separate 10 percent evaluation for each ear for service-
connected tinnitus.  As this issue has not been adjudicated, 
it is referred to the RO for appropriate action.

The issue of entitlement to service connection for numbness 
of the right thumb is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the 
veteran used hearing aids in each ear and that as of January 
28, 2002,  his service-connected bilateral sensorineural 
hearing loss was manifested by impaired hearing acuity in 
both ears, with an average pure tone threshold no worse than 
39 decibels in the right ear, and no worse than 41 decibels 
in the left ear, and a speech recognition ability no worse 
than 84 percent in the right ear and no worse than 80 percent 
in the left ear.

2.  The veteran has Level II hearing in the right ear and 
Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
sensorineural hearing loss have not been met for the period 
from January 28, 2002 to the present.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  
With respect to the issue of the propriety of the 
noncompensable evaluation assigned for an initial grant of 
service connection for bilateral hearing loss, the Board 
notes that the RO has provided the veteran with notice of the 
provisions of the VCAA in correspondence dated in February 
2002, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence for his original claim for service connection 
for hearing loss.  According to VA's General Counsel, the 
notice provisions of VCAA do not apply if, in response to a 
decision on a claim for which VA has already provided the 
VCAA notice, the claimant files a Notice of Disagreement that 
raises a new issue.  VAOPGCPREC 8-2003 (December 22, 2003).  
In the case now before the Board, the RO granted service 
connection for bilateral hearing loss in an August 2003 
decision and assigned a noncompensable rating, effective 
January 28, 2002.  In November 2003, the appellant filed a 
Notice of Disagreement with the assignment of a 
noncompensable rating.  Therefore, in accordance with 
VAOPGCPREC 8-2003, the VCAA is not applicable to this claim 
for an increased rating.

The audiological examinations conducted by, or on behalf of 
VA in January 2003 and December 2003 addressed the nature of 
the issue on appeal; namely, the extent of severity of the 
veteran's hearing loss.  Therefore, remand or deferral for 
the scheduling of another VA examination is not required.  
38 U.S.C.A. § 5103A(d) (West 2002).  

There is no further duty to assist in this case because the 
evidence on file establishes (as will be discussed in further 
detail below) that the claim must be denied.  The 
circumstances under which VA will refrain from or discontinue 
providing assistance includes a claimant's ineligibility for 
the benefit sought.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 
2002).

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the veteran in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  Thus, the 
Board concludes that there is no further duty to assist the 
veteran in the development of his claim.  38 U.S.C. § 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. §§ 5107(a), 5103, 5103A (West 2002)); 
38 C.F.R. § 3.159 (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual background and analysis: propriety of a 
noncompensable evaluation assigned to an original grant of 
service connection for bilateral hearing loss, effective 
January 28, 2002.

As previously discussed, the veteran was granted service 
connection and a noncompensable evaluation for bilateral 
hearing loss with an effective date for this award commencing 
on January 28, 2002, based on the date on which he filed his 
claim for VA compensation for this disability.

The report of a January 2003 audiological examination 
conducted on behalf of VA shows that the veteran had been 
prescribed hearing aids for each ear but reportedly used them 
only infrequently.  On objective testing his pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
45
60
LEFT
10
15
15
60
65

His puretone averages were 33.75 decibels in his right ear 
and 38.75 decibels in his left ear.  His speech audiometry 
revealed a speech recognition ability of 84 percent in the 
right ear and 80 percent in the left ear.  

On the authorized VA audiological evaluation of the veteran's 
hearing acuity in December 2003, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
60
70
LEFT
10
15
20
65
65

His puretone averages were 39 decibels in his right ear and 
41 decibels in his left ear.  His speech audiometry revealed 
a speech recognition ability of 84 percent for each ear.  

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Under applicable criteria, evaluations 
for defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. § 4.85 (2003).

Section 4.86 of VA regulations pertains to exceptional 
patterns of hearing loss and are applicable in cases when the 
claimant has a pure tone threshold of 55 decibels or more at 
each frequency of 1000, 2000, 3000 and 4000 Hertz, or when 
the claimant has a pure tone threshold of 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the 
present case, the evidence demonstrates that an exceptional 
level of impaired hearing does not exist and therefore 38 
C.F.R. § 4.86 is not applicable to this claim.

The objective medical tests used by VA to assess the extent of 
hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2003))  
Therefore, the veteran's level of audiological impairment is 
based on his unassisted hearing acuity and the testing 
protocols negate any contention he may present to the effect 
that his need of hearing aids forms a basis for an increased 
rating.

The results of the January 2003 VA-authorized examination 
demonstrate that the veteran had an average pure tone 
threshold of 33.75 decibels in his right ear, 38.75 decibels 
in his left ear, with speech recognition of 84 percent in his 
right ear and 80 percent in his left ear.  Evaluating this 
test score based on Table VI found at 38 C.F.R. § 4.85, the 
veteran's right ear hearing acuity is at Level II and his left 
ear is at Level III.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a 
noncompensable evaluation.

The results of the December 2003 VA examination demonstrate 
that the veteran had an average pure tone threshold of 39 
decibels in his right ear, 41 decibels in his left ear, with 
speech recognition of 84 percent for each ear.  Evaluating 
this test score based on Table VI found at 38 C.F.R. § 4.85, 
the veteran's right ear hearing acuity is at Level II and his 
left ear is at Level II.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a 
noncompensable evaluation.  

In summary, the veteran's service-connected bilateral hearing 
loss is not manifested by a level of impaired hearing acuity 
at any time since service connection went into effect on 
January 28, 2002, that would warrant the assignment of an 
evaluation greater than the noncompensable evaluation already 
assigned.  Therefore, his claim for an initial compensable 
evaluation for this disability must be denied.  Because the 
evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable initial rating for service-connected bilateral 
hearing loss, for the period from January 28, 2002 to the 
present, is denied.


REMAND

The veteran claims that he experiences chronic numbness in 
his right thumb which is the result of an injury to his right 
wrist which allegedly occurred during active duty.  According 
to the veteran, he served as an Army medic with the 602nd 
Medical Ambulance Company and was stationed at Yokota Air 
Force Base in Tokorozawa, Japan.  In or around August 1968, 
he accidentally sustained a slashing injury to his right 
wrist after it had gotten caught on a metal harness used to 
attach stretchers to the interiors of helicopters.  The 
veteran reported that several tendons were cut and that he 
was immediately hospitalized for treatment of his injury at 
Tachikawa Army Hospital.  He submitted a witness statement 
from Mr. D.R.M., who reported that he served with the veteran 
in the same medical unit and that on or about August 1968 he 
saw the veteran injure his right hand at Yokota Air Force 
Base while tending to wounded soldiers who had been 
transported via helicopter from Vietnam.

The claims file indicates that VA made repeated attempts to 
obtain the veteran's service medical records for inclusion in 
the evidence but that the National Personnel Records Center 
was unable to find these records or account for their 
absence.  The file also shows that VA was unable to find any 
records showing the veteran's reported treatment for a right 
hand injury after requesting copies of medical reports from 
Yokota Air Force Base for the period from July 1, 1968 to 
September 30, 1968.

The Board observes that the veteran was not provided with a 
VA examination of his right hand and wrist and that a medical 
nexus opinion addressing the issue on appeal has not been 
obtained and associated with the evidence.  Therefore, the 
case should be remanded so that an examination and nexus 
opinion may be obtained.  See Charles v. Principi, 16 Vet. 
App. 370 (2002). 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In this regard, the 
United States Court of Appeals for Veterans Claims has held 
that section 5103(a) and § 3.159(b), requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a), (b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  A VA medical examination must be 
scheduled for the purpose of ascertaining 
the current nature and etiology of any 
right hand and wrist disability found.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Following a 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is as likely as not that any 
disability of the right hand and wrist 
found on examination is consistent with 
the veteran's historical account of 
having sustained a slashing injury of his 
right wrist during service over 35 years 
earlier.  If any opinion requested cannot 
be provided without resort to 
speculation, the examiner should so 
state.  All opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for 
numbness of the right thumb must be 
readjudicated.  If the claim remains 
denied, a Supplemental Statement of the 
Case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



